I concur in the opinion of my learned colleague, Judge Brown, that the fundamental questions presented are whether equity will relieve a tenant from a forfeiture of a valuable right to renew a lease term, when the option to renew is exercised after the specified renewal date, and whether the record below establishes an appropriate case for such equitable relief. I agree that the answer to both questions is in the affirmative. I further concur in the statements made by Judge Brown in distinguishing Ahmed v.Scott (1979), 65 Ohio App.2d 271, from the case herein.
Under the facts and circumstances herein, including the honest mistake, the failure to give notice, the absence of prejudice to the landlord, the short lapse of time involved and the improvements made by the lessees, the principles of law stated in Annotation 44 A.L.R. 2d 1359, 1366, 1369, Sections 4 and 5, and the cases cited therein, are applicable. *Page 57